Citation Nr: 1032823	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty from February 1946 to December 
1948, from July 1950 to July 1953, and from January 1954 to 
February 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision, in which 
the RO, in pertinent part, granted service connection for PTSD 
and assigned a 30 percent rating, effective May 9, 2005.  The 
Veteran has perfected an appeal of the initial disability rating 
assigned.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection, the Veteran's PTSD has been productive 
of such symptomatology as nightmares and chronic sleeping 
problems, hypervigilance, exaggerated startle response, 
estrangement and social detachment, depression, crying spells, 
avoidant behavior, and intrusive thoughts occurring sometimes; 
but has not been productive of such symptomatology as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the claim 
was recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These 
notice requirements apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA satisfied the notice requirements of the VCAA by means of a 
May 2005 pre-rating letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate his 
claim and also informed him of the division of responsibility 
between the Veteran and VA for obtaining the required evidence.  
In addition, an October 2006 letter informed the Veteran how 
disability ratings and effective dates are assigned, as required 
by Dingess.  This notification would also apply to the 
"downstream" issue of entitlement to an earlier initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  
Subsequently, the RO readjudicated the claims and issued a June 
2010 Supplemental Statement of the case (SSOC). Hence, while some 
of this notice was provided after the rating action on appeal, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or SSOC, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, reports of VA examinations, a 
private psychiatric assessment, and statements from the Veteran 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  

The Board notes that the Veteran's claim was remanded in July 
2009 in order to obtain outstanding private treatment records.  
The RO sent the Veteran a July 2009 letter and asked the Veteran 
complete and return an enclosed VA Form 21-4142 so that the VA 
could obtain the records.  The Veteran did not provide the VA 
with such authorization.  Thus, as the Veteran did not provide 
the requested authorization to release these records, the RO was 
not required to take additional action to comply with the duty to 
assist.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (claimant must 
cooperate fully with VA's reasonable efforts to obtain relevant 
records from non-Federal agency or department custodians, 
including authorizing release of existing records).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street").  The Board finds that 
all pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a Veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described below reveals GAF scores given by VA examiners of 55 
and 69 and a GAF score given by the Veteran's private physician 
of 55.  The Board notes that a GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally the person functions well, and has some 
meaningful interpersonal relationships; a score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III.  Analysis

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the criteria for a disability 
rating in excess of 30 percent is not warranted.  

A May 2005 private psychiatric assessment shows that the Veteran 
likes to be isolated all of the time.  He reported not liking to 
interact much with people.  He reported feeling depressed, 
difficulty sleeping-with fragmented sleep.  The Veteran said he 
does not have much of an appetite but did not lose weight.  He 
has some psychomotor agitation but poor of energy.  He reported 
feeling tired all of time and sometimes feeling guilty.  He has 
decreased concentration and has crying spells.  His wife reported 
that he has a habit to startle easy and he used to be extremely 
hypervigilant and have a slight short temper but that has gone 
down over the years.  The Veteran was assigned a GAF score of 55.  

A September 2005 VA examination report shows that the Veteran 
presented in neat clothing, good grooming and personal hygiene.  
He was alert and cooperative, but hard of hearing.  Eye contact, 
mannerisms, and facial expression were within normal limits.  
Observed quality of mood was euthymic with full affect.  The 
Veteran indicated that he initially drove a taxi for while and 
then laid bricks for twenty years.  He had some trouble getting 
along with people but no trouble keeping a job.  He stated that 
the depression did cause him to have to miss some time, including 
up to two weeks a year recently.  

The Veteran reported being married for fifty-five years.  He 
stated he has six children, two of whom are deceased.  No 
problems were reported with his relationship with his children.  
Some irritability was reported with his wife.  The Veteran denied 
alcohol or drug abuse.  He denied ever being hospitalized for 
mental health purposes.  

Upon mental status examination, the Veteran was alert and well 
oriented.  There was no disruption in speech, thought, or 
communication processes.  He reported confusion at night when he 
is driving, and stated that his wife has to remind him to take 
his medication.  The Veteran reported that he felt that his 
depression had lifted some on the medications but that he went 
years feeling depressed and waking through the night, with 
fluctuating appetite and excessive sleepiness in the daytime.  He 
denied current panic attacks and suicidal or homicidal ideation.  
Psychotic symptoms were denied, but he stated that he does hear 
some guy hollering and the floor cracking, to the point where he 
jumps up and thinks someone is coming.  

The Veteran reported symptoms indicative of a diagnosis of PTSD-
continued nightmares and fighting in his sleep.  The Veteran 
stated that the last time that this occurred was one week ago.  
He stated that he continues to have problems with intrusive 
thoughts about the war, but once he cries he feels relieved.  He 
has avoided talking about these issues over the years.  He stated 
that he stays to himself and only has one or two friends.  The 
Veteran reported having feelings of impending doom. He does 
report anger, but stated that it has gotten somewhat better over 
the years.  He does not like crowds and if he goes to a 
restaurant he has to sit against a wall and won't go by himself.  
He has few friends and limited activities.  He does go to a pool 
and to church, but has to sit in the back.  If it gets too loud, 
he has to go outside because of his nerves.  Overall impression 
is PTSD with depression that has continued over many years, with 
overall functioning throughout the years.  The Veteran was 
assigned a GAF score of 55.  

A December 2009 VA examination report shows that the Veteran 
denied any hospitalizations for his PTSD.  He stated that he has 
always felt rather detached or disconnected from his family and 
both the Veteran and his spouse indicated that the Veteran tends 
to spend 3 hours a day or more alone.  The Veteran reported that 
he has a few acquaintances but is not especially close to anyone 
but his family.  He was serving as a trustee at their church but 
quit after a few months because he did not find himself able to 
feel part of or connected to others in the group.  His spouse 
noted he had a lot of difficulty dealing with meetings and group 
activities, and always seems to be too involved with others 
outside of his own family.  The Veteran denied a history of 
suicide attempts and violence/assaultiveness.  He reported being 
currently retired.  

Upon physical examination the Veteran's general appearance was 
clean.  His psychomotor activity and speech were unremarkable.  
His affect was blunted and flat.  The Veteran's attention was 
intact but he was unable to do serial 7's.  He was able to spell 
a word forwards and backwards and was fully oriented.  The 
Veteran was intact to place but off on the date by one day.  His 
thought process and content were unremarkable.  The Veteran 
reported getting about 4 hours of sleep nightly, with 
intermittent awakening due to nightmares, often up to  two times 
per night with restless, jerking, and hitting movement and crying 
out per spouse.  The Veteran notes he only recalls maybe two 
nightmares per week, and cannot usually return to sleep after he 
awakes. 

There were no hallucinations or inappropriate behavior reported.  
The Veteran denied having panic attacks, suicidal, and homicidal 
thoughts.  He had good impulse control.  The Veteran denied any 
episodes of violence and stated that he used to have significant 
anger and remains easily frustrated but he usually just holds it 
in and sits alone for a couple of hours when upset.  The 
Veteran's remote memory was normal but his recent and immediate 
memory was slightly impaired.  

The Veteran was assigned a GAF score of 69.  The examiner found 
that the Veteran would likely have mild to moderate impairment in 
social and occupational functioning.  

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 30 percent rating under Diagnostic Code 9411.  The record 
reflects that the Veteran's PTSD has caused social impairment 
which has been primarily characterized by recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions.  Efforts to avoid thoughts, feelings, 
or conversations associated with the trauma, markedly diminished 
interest or participation in significant activities, and feelings 
of detachment or estrangement from others.  It has also been 
characterized by difficulty falling and staying asleep, 
nightmares, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  

In order to warrant an evaluation in excess of 30 percent under 
Diagnostic Code 9411, the evidence must show that the Veteran's 
PTSD is characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  This type of symptomatology is not shown in the 
Veteran's case.  Although some impairment in memory was noted on 
examination, both the VA examiners and the private physician 
indicated that the Veteran's thought processes, abstract 
thinking, and communication were normal.

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 30 percent.  Since grant of service 
connection, the Veteran's PTSD has been no more than 30 percent 
disabling, therefore the requirements for a rating of 50, 70, or 
a 100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 30 
percent rating for PTSD, there is no basis for staged ratings of 
the disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that his PTSD reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher than 
the 30 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for the period in question.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of evidence 
of such factors, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


